Citation Nr: 1815267	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-28 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).   

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, R. B.




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the proceeding is associated with the claims file. 

The Veteran submitted additional documents at the June 2017 hearing and submitted a waiver of RO consideration of these additional documents.  In adjudicating the Veteran's instant appeal, the Board acknowledges receipt and review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

The Veteran asserts entitlement to an initial disability evaluation in excess of 50 percent for his service-connected PTSD.  

The evidence of record indicates that Veteran's PTSD symptoms may have worsened since his last VA examination, rendered in February 2017.  Specifically, he testified at his hearing that he experiences hallucination types of episodes, and that they have been happening more frequently.  

In considering the Veteran's contentions of an increase in severity of symptoms, a new VA examination is necessary so that the current state of the Veteran's disability can adequately be evaluated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Further, the Veteran's claim for a TDIU is inextricably intertwined with his pending claim for entitlement to an initial disability evaluation in excess of 50 percent for service-connected PTSD.  As such, the Board finds that readjudication of this claim by the AOJ should be deferred pending completion of all development on and readjudication of the claim for an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected PTSD.  

The VA examiner should specifically opine as to whether the Veteran's PTSD symptoms are so frequent and severe that they result in an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner should also opine as to whether the Veteran's PTSD symptoms are so frequent and so severe that they result in a total occupational and social impairment.

The impact of his disability on his ability to work should also be noted.  

In so doing, the examiner should pay particular attention to the Veteran's complaints of hallucinations.  The examiner should also consider all lay statements from the Veteran about the symptomatology and severity of his PTSD.  In considering the Veteran's complaints of hallucinations, the examiner should note the etiology of hallucinations and specifically note whether it is at least as likely as not that the alleged hallucinations are attributable to service-connected PTSD.  If the alleged hallucinations are not attributable to PTSD, but instead attributable to the Veteran's other, nonservice-connected, impairment(s), to include Parkinson's disease, the examiner should specifically state so.  If such a differentiation cannot be ascertained, the examiner should state so.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

2.  After completing all indicated development, the Veteran's claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the requisite opportunity to respond before the case is remanded to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




